DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffry Nelson on 03/21/2022.

The application has been amended as follows: 
IN THE CLAIMS
Claim 1 is amended as follows: in line 5, “the inlet” is changed to --the inlet to the plunger flow passage--.
Claim 2 is amended as follows: in line 2, “inlet to the plunger” is changed to --inlet to the plunger flow passage--.
Claim 18  is amended as follows: in line 5, “inlet of the plunger” is changed to --inlet to the plunger flow passage--.
Claim 19 is amended as follows: in line 3, “inlet of the plunger” is changed to --inlet to the plunger flow passage--.
Claim 21 is amended as follows: in line 2, “inlet of the plunger” is changed to --inlet to the plunger flow passage--.
Claim 23 is amended as follows: in lines 2-3, “the inlet to the hollow plunger” is changed to --the inlet to the plunger flow passage--.
Claim 25 is amended as follows: in line 2, “a valve seat” is changed to --the valve seat--.
Claim 26 is amended as follows: in line 4, “inlet of the plunger.” is changed to --inlet to the plunger flow passage.--.
Claim 27 is amended as follows: in line 3, “inlet of the plunger” is changed to --inlet to the plunger flow passage--.

Reasons for Allowance
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor makes obvious the limitations set forth in the independent claims.
Regarding claim 1, Greenwood (U.S. 2019/0351435 equivalent of WO 2018/217623) discloses a pressure regulator comprising: a housing including an inlet flow passage (24) and an outlet flow passage 26; a plunger (30) reciprocally mounted in the housing and including a plunger flow passage 34; an inlet (28) to the plunger flow passage (34), and a valve seat (32) fixed to the housing and positioned between the inlet flow passage (24) and the inlet (28) to the plunger flow passage (34) of the plunger (30), wherein the valve seat (32) is configured to abut the inlet (28) to the plunger flow passage (34) while the plunger (30) is advanced upstream in the housing.
Greenwood fails to disclose wherein the inlet of the plunger flow passage is aligned with a plane oblique to an axis of the plunger flow passage. As seen in Figure 3 and described in paragraph 0036, the plunger axis 36 is offset from the axis 42 of the inlet flow passage 24, but the inlet 28 of the plunger flow passage 34 is perpendicular to the axis of the plunger flow passage 34 and therefore is not oblique.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753